Citation Nr: 1532892	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus with diabetic nephropathy and diabetic gastroparesis.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetic peripheral neuropathy, right lower extremity.

3.  Entitlement to an initial evaluation in excess of 20 percent for diabetic peripheral neuropathy, left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to a combined extraschedular rating for service-connected disabilities, as well as entitlement to an extraschedular rating for the Veteran's diabetic peripheral neuropathy of right lower extremity and the left lower extremity.



REPRESENTATION

Veteran represented by:	Robert W. Gillikin, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to April 2010.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Roanoke, Virginia.

In the January 2011 rating decision, the Winston-Salem RO denied the Veteran's claim for service connection for sleep apnea, and the Veteran initiated an appeal of that decision shortly thereafter.  Before the present appeal was certified to the Board, the Roanoke, Virginia, RO granted service connection for sleep apnea in a May 2015 rating decision.  Thus, the Board finds that there is no present case or controversy for the Board to adjudicate with regard to the Veteran's original claim for service connection for sleep apnea, and the Board will not address this issue at the present time.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2012 statement, the Veteran asserted that his diabetic peripheral neuropathy has worsened.  Thus, the Board finds that the September 2012 VA examination does not accurately reflect the current severity of this disability and finds that another examination must be provided on remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, as the Veteran's claim for an increased rating for type II diabetes mellitus is inextricably intertwined with his claim for an increased rating for his neuropathy, the Board finds that the issue of the Veteran's entitlement to an increased rating for diabetes must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Further, the Board notes that the September 2012 examiner endorsed that the Veteran did not have erectile dysfunction, a skin condition, or other complications related to diabetes and was not required to regulate his activities as part of the medical management of his diabetes at that time, but more recent records document clinical findings of diabetes-related erectile dysfunction, bilateral onychomycosis, and diagnosed gastrointestinal conditions, and the Veteran reported in January 2013 that he is required to regulate his activities.  Thus, the Board finds that the September 2012 VA examination does not accurately reflect the current severity of the Veteran's diabetes and a new examination must be provided as to these issues as well.

Additionally, May 2015 VA treatment records document an abnormal diabetic dilated eye examination.  The record indicates that the Veteran was diagnosed with multiple conditions, to include visually significant cataracts and nonproliferative retinopathy.  At present, the record is unclear as to the extent to which the Veteran's vision has been impaired as a result of these conditions.  Thus, the diabetes examination provided on remand must include a comprehensive eye examination.

In light of November 2012 VA treatment records that document the Veteran's report that his bilateral foot pain due to neuropathy has prevented him from working and participating in activities that require walking, the Board also remands the issue of the Veteran's entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, VA must provide proper notice to the Veteran and his representative as to the evidence needed to substantiate a claim for a TDIU, obtain an opinion regarding the Veteran's ability to secure or follow a substantially gainful occupation, and then adjudicate the claim in the first instance.

The Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.  Thus, in light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Board finds that the AOJ must consider whether to refer the issue of whether the Veteran is entitled to an extraschedular rating for his right lower extremity and left lower extremity alone, or whether he is entitled to an extraschedular rating with regard to the combined effect of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter that provides notice as to what evidence is necessary to substantiate a TDIU and his and VA's duties in obtaining that evidence.  With this notice, provide VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

In addition, notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the symptoms of his diabetes and diabetes-related complications, to include consideration of the impact that these conditions have had on the Veteran's ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Associate with the claims folder, physically or electronically, all records of the Veteran's recent and pertinent VA treatment.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  After associating any records obtained by way of the above development, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected type II diabetes mellitus, diabetic peripheral neuropathy, and other diabetes-related complications, to include the following: eye conditions, gastrointestinal conditions, skin conditions, kidney conditions, and erectile dysfunction.

The claims file, and any newly associated evidence, must be made available to and reviewed by the examiner and the examiner should annotate the report as to whether the claims file was reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any necessary diagnostic tests and studies should be conducted and the examiner is asked to comment on any relevant VA or private treatment records in his or her report.  As to all information requested below, the examiner should fully explain any opinion stated.

The examiner is asked to provide an opinion regarding the functional impairment caused by each identified condition, if any.

4.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any. 

Specifically, the examiner is asked to comment as to the limitations imposed by each of the Veteran's service-connected disability on his ability to obtain and retain employment.

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.

5.  Thereafter, consider whether to forward the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected disabilities, to include the aggregate impact of the conditions.

6.  After ensuring that the requested development is completed and the examinations are adequate, readjudicate the issues on appeal.  If any benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

